DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 11 and 13 have been amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over VENKATARAMAN et al. (US 2008/0071771) in view of Yan et al. (US 2020/0065422) and in further view of Gaskill (2018/0052885).

Regarding claim 1, VENKATARAMAN teaches a method for generating search suggestions for a search query of multiple entities, the method comprising: 
identifying, by a processing engine, a primary search term from a received search query ([0044], [0052], [0059]); 
in response to identifying the primary search term, accessing a plurality of entities available on a server ([0052], wherein “"TV content", "web videos", and "movies"” are entities, [0059]-[0060]); 

comparing the primary search term to the metadata for each respective entity ([0045] “input can be compared against the various descriptive terms/metadata to identify content that matches”); 
determining, based on the comparing, the primary search term is associated with a plurality of entities ([0052], [0057]); and 
in response to the determination that the primary search term is associated with the plurality of entities, for each respective entity of the plurality of entities: 
identifying a metadata identifier received in metadata a respective entity of the plurality of entities ([0043], [0045]-[0046]); 
comparing the identified metadata identifier to a plurality of metadata identifiers received in the metadata for each respective entity ([0046]-[0047], [0051], [0057]); 
determining the identified metadata identifier is unique among all metadata identifiers ([0056] “no single metadata phrase associated with a content item contains both personalities”, [0057] “no other content items are associated with both metadata terms”)(see NOTE I); and 
generating a suggested search string comprising a plurality of search string elements, wherein the plurality of search string elements includes the primary 2Application No.: 16/523,881Docket No.: 003597-2311-101Reply to Office Action dated April 2, 2021search term, the entity corresponding to the identified metadata identifier, and the identified metadata identifier (F5:504, F8:810) (see NOTE II).

NOTE I VENKATARAMAN does not explicitly teach “metadata identifier is unique among all metadata identifiers” instead, VENKATARAMAN teaches that identified metadata content is not the same as shown in [0056]-[0057] and exemplary in F5:504, F8:810 (i.e. all the suggested search strings are unique).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of VENKATARAMAN to include unique metadata identifier as disclosed by Yan.  Doing so would help in identifying entities referenced by mentions in a document in any suitable manner (Yan [0005]).

NOTE II VENKATARAMAN teaches displaying recommended search string, as shown in F8, such as TOM JONES TV CONTENT, TOM JONES WEB VIDEOS etc., which comprise primary 2Application No.: 16/523,881Docket No.: 003597-2311-101Reply to Office Action dated April 2, 2021search term TOM JONES and the entity TV CONTENT.  Such displayed search strings are all unique, and thus, uniquely identifiable by the search string (i.e. TOM JONES TV CONTENT is uniquely identifiable by search, which become metadata identifier, which is analogous to the applicant’s own disclosure Fig.2B).  However, if VENKATARAMAN does not explicitly teach “search string comprising … the identified metadata identifier”, Gaskill discloses the same in [0091], [0116], [0120], [0125], [0130].
Also note that Gaskill discloses identifying a primary search term in [0084], [0098] and further obviates the teachings of VENKATARAMAN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of VENKATARAMAN to include search string comprising the identified metadata identifier as disclosed by Gaskill.  Doing so would bring out more relevant results (Gaskill [0005]).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.


receiving metadata for the entity, wherein the metadata comprises, for each respective metadata category, a metadata category and a category value (Gaskill [0091], [0099], VENKATARAMAN [0040], [0049]); and 
determining whether at least one category value of a respective metadata category for the entity is unique among category values for the respective metadata category of all other entities (Gaskill [0104], Yan [0005], [0030], [0055]).

Regarding claims 4 and 14, VENKATARAMAN as modified teaches the method and the system, further comprising: 
retrieving historical suggested search string selections from a data structure (Gaskill [0102], [0112], [0114], [0100]); 
determining a common format of the historical suggested search string selections (Gaskill [0077], [0100], [0102], [0096]); and 
determining an order of the plurality of search string elements based on the determined common format of the suggested search string selections (Gaskill [0093], [0096], [0100]).
Note in analogous art Novielli (US 2019/0278870) likewise discloses claims 4 and 14 in [0021] and corresponding paragraphs and further obviates the teachings of VENKATARAMAN and Gaskill.

Regarding claims 5 and 15, VENKATARAMAN as modified teaches the method and the system, wherein the historical suggested search string selections are retrieved for a user profile (Gaskill [0042]-[0044]).
Thomsen (US 2015/0294029) likewise discloses claims 5 and 15 in F7 and corresponding paragraphs and further obviates the teachings of VENKATARAMAN and Gaskill.

Regarding claims 6 and 16, VENKATARAMAN as modified teaches the method and the system, wherein a user of the user profile initiated the received search query (Gaskill [0079]).

Regarding claims 7 and 17, VENKATARAMAN as modified teaches the method and the system, further comprising: 
retrieving user profile data (Gaskill [0042]-[0044]); 
determining whether the user profile data matches any of the received metadata for the entity (Gaskill [0112], [0122]); and 
in response to the determination that the user profile data matches any of the received metadata for the entity, including the matching user profile data in the plurality of the search string elements (Gaskill [0123], [0123]).

Regarding claims 8 and 18, VENKATARAMAN as modified teaches the method and the system, wherein the received search query is a voice query (Gaskill [0039], [0041], [0075], F7).

Regarding claims 10 and 20, VENKATARAMAN as modified teaches the method and the system, further comprising generating for display the suggested search string (Gaskill F12:1204, [0127], [0130], VENKATARAMAN F5, 8).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over VENKATARAMAN as modified in view of Gabbai et al. (US 2012/0259829).

Regarding claims 3 and 13, VENKATARAMAN as modified teaches the method and the system, wherein in response to the determination that at least one category value of the respective metadata category for the entity is not unique among category values for the respective metadata category of all other entities, determining a category value for an alternative metadata category, 
VENKATARAMAN as modified does not explicitly teach, however Zhou discloses wherein in response to the determination that at least one category value of the respective metadata category for the entity is not unique among category values ([0023], [0044]) for the respective metadata category of all other entities, determining a category value for an alternative metadata category, determining a category value for an alternative metadata category, wherein the alternative metadata category comprises a unique category value among the respective metadata category of all other entities ([0032]-[0033], [0035], [0041]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of VENKATARAMAN to include unique categories for entities as disclosed by Zhou.  Doing .

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over VENKATARAMAN as modified in view of Sanghai et al. (US 2015/0294029).

Regarding claims 9 and 19, VENKATARAMAN as modified teaches the method and the system, further comprising generating for 
VENKATARAMAN as modified does not explicitly teach, however Sanghai discloses audio output the suggested search in [0108].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of VENKATARAMAN to include audio output as disclosed by Sanghai.  Doing so would provide various output modes per user preferences.
Note in analogous art Novielli (US 2019/0278870) likewise discloses claims 9 and 19 in [0021] and corresponding paragraphs and further obviates the teachings of VENKATARAMAN and Gaskill.

Response to Arguments
Applicant's arguments, with respect to the previous rejections of claims under 35 U.S.C. §101 and 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments. The previous rejections has been withdrawn.

Applicant's remaining arguments in regard to the presently amended claims are addressed in the updated rejections to the claims above.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	July 8, 2021